Title: From Thomas Jefferson to the Rev. Matthew Maury, 8 January 1790
From: Jefferson, Thomas
To: Maury, Rev. Matthew



Sir
Monticello Jan. 8. 1790.

On my return to Virginia I found that my sister Carr had seen  it necessary to take her son Dabney from the Prince Edward college. Having heard that you had opened school, she could not doubt what would be most advantageous to him and agreeable to me. She had accordingly decided to send him to you, and being to take his bed &c. from Prince Edward she concluded it more convenient to bring it to your house at once tho’ she had not had an opportunity of previously knowing from you whether it would be agreeable to you to take her son. We both hope it will be so, and in that case that you will receive his bed now brought by the bearer. Dabney is here and will follow as soon as we know that your Christmas hollidays are over. His dispositions are without a fault, his application great, and they tell me his genius is promising: but of all this you will be a much better judge soon than I am. He is at present disposed for Physic. We have not absolutely decided in it’s favor. But in the mean time Greek and French will be essential for that profession and proper should he adopt any other. I could wish therefore that he could apply with might and main to these two languages. I presume your experience has proved to you the advantage of having Greek turned into English rather than Latin. If you have not yet tried the experiment, I could wish it to be done with Dabney, as, while it would give you an opportunity of judging for yourself, it would save him from the clog which in my opinion the conversion of Greek into Latin hangs upon the learner. But in this, as in every thing else I submit him to your will and to your rules. He will bring with him the quarter’s advance (£6-5) which my sister understood it would be agreeable to you to receive. In future I will beg the favor of you to write to Colo. N. Lewis for monies as they may be wanting for him.
I cannot omit this occasion of troubling you on a smaller subject. I recollect you have an octavo edition of Grabe’s septuagint in 10. vols. Not knowing where, when, and by whom it was printed, I have been unable to ask for it in Europe, which I had wished to do. I will thank you to inform me of these circumstances that I may be enabled to have the edition procured for me by the first occasion in Europe. With compliments to Mrs. Maury I am Dear Sir your most obedient & most humble servt,

Th: Jefferson

